UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1678


MINA ABDELMASEH ABDELSHAHED KHALIL,

                Petitioner,

          v.

DANA JAMES BOENTE, Acting Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 24, 2017               Decided:   January 31, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Saher J. Macarius, Audrey Botros, LAW OFFICE OF SAHER J.
MACARIUS, Framingham, Massachusetts, for Petitioner.   Benjamin
C. Mizer, Principal Deputy Assistant Attorney General, Linda S.
Wernery, Assistant Director, William C. Minick, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mina Abdelmaseh Abdelshahed Khalil, a native and citizen of

Egypt,    petitions    for    review     of    an    order       of   the    Board    of

Immigration      Appeals     (Board)    dismissing      his       appeal     from    the

immigration judge’s (IJ) decision denying his applications for

asylum,    withholding       of   removal,      and     protection          under    the

Convention Against Torture (CAT).               For the reasons set forth

below, we deny the petition for review.

      The Immigration and Naturalization Act (INA) vests in the

Attorney   General     the    discretionary         power   to    grant     asylum    to

aliens who qualify as refugees.                Djadjou v. Holder, 662 F.3d
265, 272 (4th Cir. 2011).          A refugee is someone “who is unable

or   unwilling    to   return     to”   his    native       country     “because      of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”           8 U.S.C. § 1101(a)(42)(A) (2012).

An asylum applicant has the burden of proving that he satisfies

the definition of a refugee to qualify for relief.                     Djadjou, 662
F.3d at 272.      He may satisfy this burden by showing that he was

subjected to past persecution or that he has a well-founded fear

of persecution on account of a protected ground.                       See 8 C.F.R.

§ 208.13(b)(1)      (2016).       If    the    applicant         establishes         past

persecution, he has the benefit of a rebuttable presumption of a

well-founded fear of persecution.             Djadjou, 662 F.3d at 272.

                                         2
      If the applicant is unable to establish that he was the

victim of past persecution, he must establish a well-founded

fear of future persecution.                    A well-founded fear of persecution

has a subjective and objective component.                            Marynenka v. Holder,

592 F.3d 594, 600 (4th Cir. 2010).                            The subjective component

requires the applicant to show a genuine fear of persecution.

The   objective      component           requires       the    applicant       to    show     with

specific and concrete facts that a reasonable person in like

circumstances would fear persecution.                        Id.

      An applicant faces a heightened burden of proof to qualify

for withholding of removal to a particular country under the INA

because      he   must    show       a    clear       probability     of     persecution       on

account of a protected ground.                        Djadjou, 662 F.3d at 272.                If

the     applicant        cannot          demonstrate         asylum     eligibility,          his

application for withholding of removal will necessarily fail as

well.    Id.

      Because the Board “issued its own opinion without adopting

the   IJ’s     opinion     .    .    .    we   review        that   opinion       and   not   the

opinion of the IJ.”             Martinez v. Holder, 740 F.3d 902, 908 (4th

Cir. 2014).         We will uphold the Board’s decision unless it is

manifestly        contrary      to       the   law     and    an    abuse    of     discretion.

Djadjou, 662 F.3d       at    273.         The    standard      of    review     of    the

agency’s findings is narrow and deferential.                                Factual findings

are     affirmed     if    supported           by       substantial         evidence.         Id.

                                                  3
“Substantial evidence exists to support a finding unless the

evidence was such that any reasonable adjudicator would have

been compelled to conclude to the contrary.”                        Id.        (internal

quotation marks omitted).

       An adverse credibility determination, as was made in this

case, must be supported by specific, cogent reasons.                           Djadjou,
662 F.3d    at    273.     We   recognize    that    omissions,       inconsistent

statements,         contradictory    evidence,    and        inherently    improbable

testimony       are     appropriate     reasons        for    making      an    adverse

credibility determination.              Id.     The existence of only a few

such    inconsistencies,           omissions,    or     contradictions          can    be

sufficient       for    the    agency   to     make     an    adverse     credibility

determination as to the applicant’s entire testimony regarding

past persecution.           Id. at 273-74.

       We conclude that substantial evidence supports the agency’s

adverse       credibility     finding    and    that     Khalil’s       corroborating

evidence was insufficient to support his asylum claim.                          We also

conclude      that     substantial    evidence    supports       the    finding       that

Khalil did not show a pattern or practice of persecuting Coptic

Christians.          Because Khalil did not establish eligibility for

asylum, he is also ineligible for withholding of removal.                             Id.

at 272.       Because Khalil fails to challenge the Board’s finding

that he waived review of the denial of protection under the CAT,

he has waived review in this court.                     See Tiscareno-Garcia v.

                                          4
Holder, 780 F.3d 205, 210 (4th Cir. 2015); Edwards v. City of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).

     Accordingly, we deny the petition for review.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                         PETITION DENIED




                                     5